EXHIBIT 10.2
 
PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS AWARD




<Name>
<Address>


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), you have been granted Performance
Restricted Stock Units (PRSUs).  The general terms of this grant of PRSUs are
outlined below.


Grant Date:
     January 17, 2014
Performance Period:
     January 1, -  December 31, 2014
Target Number of PRSUs:
     XXXX
Performance Measure:
     EBITDA
Vesting Date :
     February 28, 2017



The actual number of PRSUs that become vested is based on achieving the level of
EBITDA during the Performance Period as noted below:
 
Performance Level*
   EBITDA
 
% Target Shares Earned
 
Outstanding
    $ XXXX
    160%  
Target
    $ XXXX
    100%  
Threshold
    $ XXXX
      60%  
Below Threshold
< $ XXXX
       0%  



*
Straight-line interpolation will apply to performance levels between the ones
shown.



Each Performance RSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death,
disability or retirement, unvested awards are forfeited.  Except as the
Compensation Committee may at any time otherwise provide in their sole
discretion or as required to comply with applicable law, units not vested at
retirement will vest on the Vesting Date as outlined in the grant agreement.
Please consult the 2004 Long-Term Incentive Plan Prospectus for a complete
understanding of Havertys’ equity award program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.
